Civil action to recover damages for an alleged breach of covenant of seizin, tried upon the following issue:
"Did the defendants breach the covenant of seizin contained in the deed executed by them to plaintiffs, as alleged in the complaint? Answer: No." (The issue of damages was not answered.)
Judgment on the verdict for defendants, from which the plaintiffs appeals, assigning errors.
The case resolved itself into a contest over disputed facts. The verdict speaks for itself. We have discovered no ruling or action on the part of the trial court which we apprehend erroneously influenced the result.
In the absence of demonstrated error, the verdict and judgment will be upheld.
No error.